U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-QSB [X] Quarterly Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the Quarterly Period Ended September 30, 2007 [ ] Transition Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the Transition Period from to Commission File Number: 000-27959 GFR PHARMACEUTICALS INC. (Exact name of small business issuer as specified in its charter) Nevada 77-0517964 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 99 Yan Xiang Road, Biosep Building, Xi An Shaan Xi Province, P.R. China 710054 (Address of Principal Executive Offices) (8629) 8339-9676 (Issuer’s Telephone Number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the exchange act). Yes [ ] No [X] Number of shares of common stock outstanding as of November 15, 2007: 42,079,940 Table of Contents CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION The discussion contained in this 10-QSB under the Securities Exchange Act of 1934, as amended, contains forward-looking statements that involve risks and uncertainties. The issuer's actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussions under "Notes to Financial Statements" and "Management's Discussion and Analysis or Plan of Operation" as well as those discussed elsewhere in this Form 10-QSB. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-QSB that are not historical facts are forward-looking statements that are subject to the "safe harbor" created by the Private Securities Litigation Reform Act of 1995. 2 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 4 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 19 ITEM 3CONTROLS AND PROCEDURES 23 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 23 ITEM 2. CHANGES IN SECURITIES AND USE OF PROCEEDS 23 ITEM 5. OTHER INFORMATION 23 ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K 23 SIGNATURES 24 INDEX TO EXHIBITS 25 3 Table of Contents ITEM 1.FINANCIAL STATEMENTS GFR PHARMACEUTICALS INC. INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Page Condensed Consolidated Balance Sheets as of September 30, 2007 and December 31, 2006 5 Condensed Consolidated Statements of Operations And Comprehensive Income for the three and nine months ended September 30, 2007 and 2006 6 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 7 Condensed Consolidated Statement of Stockholders’ Equity for the nine months ended September 30, 2007 8 Notes to Condensed Consolidated Financial Statements 9-18 4 Table of Contents GFR PHARMACEUTICALS INC. CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2006 (Currency expressed in United States Dollars (“US$”), except for number of shares) September 30, 2007 December 31, 2006 ASSETS (unaudited) (audited) Current assets: Cash and cash equivalents $ 1,364,935 $ 64,543 Accounts receivable, trade 335,759 472,601 Prepayments and deposits 53,936 187,761 Total current assets 1,754,630 724,905 Property, plant and equipment, net 5,570,391 5,272,074 TOTAL ASSETS $ 7,325,021 $ 5,996,979 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Short-term bank loan $ 519,844 $ 1,280,000 Income tax payable 590,075 11,474 Other payables and accrued liabilities 219,781 151,298 Total current liabilities 1,329,700 1,442,772 Non-current liabilities: Amount due to a stockholder 329,615 169,961 Total liabilities 1,659,315 1,612,733 Minority interest 277,566 221,163 Stockholders’ equity: Common stock, $0.001 par value; 100,000,000 shares authorized; 42,079,940 and 41,079,940 shares issued and outstanding as of September 30, 2007 and December 31, 2006 42,080 41,080 Additional paid-in capital 3,713,060 3,413,120 Deferred compensation (36,000 ) - Accumulated other comprehensive income 264,733 89,578 Statutory reserve 77,579 77,579 Retained earnings 1,326,688 541,726 Total stockholders’ equity 5,388,140 4,163,083 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 7,325,021 $ 5,996,979 See accompanying notes to condensed consolidated financial statements. 5 Table of Contents GFR PHARMACEUTICALS INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2007 AND 2006 (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) Three months ended September 30, Nine months ended September 30, 2007 2006 2007 2006 REVENUE, NET $ 850,101 $ 416,021 $ 2,295,937 $ 981,196 OPERATING EXPENSES: Consulting and professional fee 14,325 - 22,390 - Stock based compensation 36,000 - 264,000 - Depreciation 117,433 107,661 342,575 317,605 General and administrative 49,267 81,530 186,165 120,273 Total operating expenses 217,025 189,191 815,130 437,878 INCOME FROM OPERATIONS 633,076 226,830 1,480,807 543,318 OTHER INCOME (EXPENSE): Interest income 74 133 269 170 Interest expense (16,637 ) (29,604 ) (73,745 ) (93,821 ) Total other expense (16,563 ) (29,471 ) (73,476 ) (93,651 ) INCOME BEFORE INCOME TAXES AND MINORITY INTEREST 616,513 197,359 1,407,331 449,667 Income tax expenses (224,384 ) - (565,966 ) - Minority interest (21,561 ) (9,868 ) (56,403 ) (22,483 ) NET INCOME $ 370,568 $ 187,491 $ 784,962 $ 427,184 Other comprehensive income: - Foreign currency translation gain 150,158 61,758 175,155 85,897 COMPREHENSIVE INCOME $ 520,726 $ 249,249 $ 960,117 $ 513,081 Net income per share – Basic and diluted $ 0.01 $ 0.00 $ 0.02 $ 0.01 Weighted average number of shares outstanding during the period – Basic and diluted 42,079,940 40,047,997 41,983,644 40,047,997 See accompanying notes to condensed consolidated financial statements. 6 Table of Contents GFR PHARMACEUTICALS INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Currency expressed in United States Dollars (“US$”)) (Unaudited) Nine months ended September 30, 2007 2006 Cash flows from operating activities: Net income $ 784,962 $ 286,213 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation 342,575 317,605 Amortization of deferred compensation 264,000 - Rent expense, non-cash 940 - Minority interest 56,403 15,064 Change in operating assets and liabilities: Accounts receivable, trade 153,555 (187,328 ) Prepayments and deposits 138,068 (266,031 ) Income tax payable 565,966 148,390 Other payables and accrued liabilities 62,779 73,545 Net cash provided by operating activities 2,369,248 387,458 Cash flows from investing activities: Purchase of property, plant and equipment (283,100 ) (148,938 ) Net cash used in investing activities (283,100 ) (148,938 ) Cash flows from financing activities: Advances to a stockholder (17,819 ) - Repayment of short-term bank loan (797,367 ) (230,600 ) Net cash used in financing activities (815,186 ) (230,600 ) Foreign currency translation adjustment 29,430 2,743 NET CHANGE IN CASH AND CASH EQUIVALENTS 1,300,392 10,663 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 64,543 4,023 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 1,364,935 $ 14,686 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for income taxes $ - $ - Cash paid for interest expenses $ 73,745 $ 93,821 SUPPLEMENTAL DISCLOSURE OF NON-CASH TRANSACTIONS: Equipment financed by minority interest in a subsidiary $ - $ 181,130 Equipment financed by a stockholder $ - $ 3,441,463 See accompanying notes to condensed consolidated financial statements. 7 Table of Contents GFR PHARMACEUTICALS INC. CONDENSED CONSOLDIATED STATEMENT OF STOCKHOLDERS’ EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 (Currency expressed in United States Dollars (“US$”)) (Unaudited) Common stock No. of shares Amount Additional paid-in capital Deferred compensation Accumulated other comprehensive income Statutory reserve Retained earnings Total equity Balance as of January 1, 2007 41,079,940 $ 41,080 $ 3,413,120 $ 89,578 $ 77,579 $ 541,726 $ 4,163,083 Shares issued for service rendered, non-cash 1,000,000 1,000 299,000 (300,000 ) - Amortization of deferred compensation - - - 264,000 - - - 264,000 Rent expense for office maintained by shareholder, non-cash - - 940 - 940 Foreign currency translation adjustment - 175,155 - - 175,155 Net income for the period - 784,962 784,962 Balance as of September 30, 2007 42,079,940 $ 42,080 $ 3,713,060 $ (36,000 ) $ 264,733 $ 77,579 $ 1,326,688 $ 5,388,140 See accompanying notes to condensed consolidated financial statements. 8 Table of Contents GFR PHARMACEUTICALS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 (Currency expressed in United States Dollars (“US$”)) (Unaudited) NOTE 1 BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with both generally accepted accounting principles for interim financial information, and the instructions to Form 10-QSB and Item 310(b) of Regulation S-B.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The accompanying unaudited condensed consolidated financial statements reflect all adjustments (consisting of normal recurring accruals) that are, in the opinion of management, considered necessary for a fair presentation of the results for the interim periods presented. Interim results are not necessarily indicative of results for a full year. The condensed consolidatedfinancial statements and related disclosures have been prepared with the presumption that users of the interim financial information have read or have access to our annual audited consolidated financial statements for the preceding fiscal year. Accordingly, these condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the related notes thereto contained in the Annual Report on Form 10-KSB for the year ended December 31, 2006. NOTE 2 ORGANIZATION AND BUSINESS BACKGROUND GFR Pharmaceuticals, Inc. (the “Company” or “GFRP”) was incorporated in the State of Nevada on December 18, 1996 as Laredo Investment Corp. On August 9, 2004, Laredo Investment Corp. changed its name to GFR Pharmaceuticals, Inc.GFRP specializes in formulating, blending, encapsulating and packing nutritional products. The Company’s operations are located in the province of British Columbia, Canada. On October 15, 2006, GFRP executed an acquisition agreement with Xi’an Hua Long Yu Tian Ke Ji Shi Ye Co., Ltd. (“Hua Long”).Pursuant to the agreement, GFRP paid Hua Long’s original equity owners $181,950 in cash to acquire for 100% interest in the registered capital of Hua Long.Upon completion of the acquisition, GFRP owned 100% interest in Hua Long. Hua Long was incorporated as a limited liability company in the People’s Republic of China (the “PRC”) on December 23, 1999 with its principal place of business in Xi’an City, Shaanxi Province, the PRC. Its principal activity (until September 30, 2006) was to supply and install computer equipment and the provision of technical services to customers. All the Company’s customers were located in the PRC.Since October 1, 2006, Hua Long ceased all its computer equipment trading operation and became an investment holding company. On December 11, 2006, GFRP completed a stock exchange transaction, through Hua Long, with New Century Scientific Investment Ltd. (“New Century”) whereby 40,000,000 shares of the Company’s common stockin exchange for 95% of the equity ownership in New Century. New Century was incorporated as a limited liability company in the PRC on November 23, 2001 with its principal place of business in Xi’an City, Shaanxi Province, the PRC. Upon completion of the acquisition, GFRP owned 100% equity interest of Hua Long which in turn owns 95% equity interest of New Century. The stock exchange transaction has been accounted for as a reverse acquisition and recapitalization of the GFRP whereby New Century is deemed to be the accounting acquirer (legal acquiree) and GFRP to be the accounting acquiree (legal acquirer). The accompanying condensed consolidated financial statements are in substance those of New Century, with the assets and liabilities, and revenues and expenses, of GFRP being included effective from the date of stock exchange transaction. GFRP, Hua Long and New Century are hereinafter referred to as (the “Company”). 9 Table of Contents GFR PHARMACEUTICALS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 (Currency expressed in United States Dollars (“US$”)) (Unaudited) NOTE 3 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES l Basis of presentation These accompanying condensed consolidatedfinancial statements have been prepared in accordance with generally accepted accounting principles in the United States of America. l Use of estimates In preparing these condensed consolidated financial statements, management makes estimates and assumptions that affect the reported amounts of assets and liabilities in the balance sheets and revenues and expenses during the period reported. Actual results may differ from these estimates. l Basis of consolidation The condensed consolidated financial statements include the financial statements of GFRP and its subsidiaries, Hua Long and New Century. All significant inter-company balances and transactions within the Companyhave been eliminated upon consolidation. l Cash and cash equivalents Cash and cash equivalents are carried at cost and represent cash on hand, demand deposits placed with banks or other financial institutions and all highly liquid investments with an original maturity of three months or less as of the purchase date of such investments. l Accounts receivable Accounts receivable are recorded at the invoiced amount and do not bear interest. The Company extends unsecured credit to its customers in the ordinary course of business but mitigates the associated risks by performing credit checks and actively pursuing past due accounts. An allowance for doubtful accounts is established and determined based on managements’ assessment of known requirements, aging of receivables, payment history, the customer’s current credit worthiness and the economic environment. As of September 30, 2007, the Company has determined that no allowance for doubtful accounts is required. l Property, plant and equipment, net Property, plant and equipment are stated at cost less accumulated depreciation and accumulated impairment losses, if any. Depreciation is calculated on the straight-line basis over the following expected useful lives from the date on which they become fully operational and after taking into account their estimated residual values: Depreciable life Residual value Buildings 20 years 5% Medical equipment 13 to 16 years 5% Furniture, fixture and equipment 5 years 5% Expenditure for maintenance and repairs is expensed as incurred. 10 Table of Contents GFR PHARMACEUTICALS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 (Currency expressed in United States Dollars (“US$”)) (Unaudited) l Construction in progress Construction in progress includes construction costs of leasehold improvement at medical center.Interest incurred during the period of construction has not been capitalized as such amounts are considered to be immaterial at this time.Construction in progress is not depreciated until such time as the assets are completed and put into operational use. l Impairment of long-lived assets Long-lived assets primarily include property, plant and equipment. In accordance with SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets”, the Company periodically reviews long-lived assets for impairment whenever events or changes in business circumstances indicate that the carrying amount of the assets may not be fully recoverable or that the useful lives are no longer appropriate. Each impairment test is based on a comparison of the undiscounted cash flows to the recorded value of the asset. If impairment is indicated, the asset is written down to its estimated fair value based on a discounted cash flow analysis. Determining the fair value of long-lived assets includes significant judgment by management, and different judgments could yield different results. There has been no impairment as of September 30, 2007. l Revenue recognition a) Service revenue In accordance with the SEC’s Staff Accounting Bulletin No. 104, Revenue Recognition, the Company records revenue when services are received by the customers and realized the amounts net of provisions for discounts, allowance and taxes which are recognized at the time of services performed. Pursuant to the Cooperation Agreement and the Additional Cooperation Agreement entered into between the Company and Tong Du Hospital (“Hospital”) dated February 2, 2006, the Company and the Hospital would jointly operate the medical center in the provision of diagnostic imaging services to the patients.In return, the Company and the Hospital would share net revenues from services rendered, on a monthly basis, when earned, at their net realizable amounts from patients for services rendered at contractually established billing rates, after deducting the total operating cost of the centers.The Company recognizes net revenues based on the total amount received from the patients during the month, less the monthly operating costs incurred at the centers. The Company records the revenue, net of sales tax, from the customers through the Hospital, on a net basis in compliance with EITF 99-19, “Reporting Revenues Gross as a Principle versus Net as an Agent.” b) Interest income Interest income is recognized on a time apportionment basis, taking into account the principal amounts outstanding and the interest rates applicable. l Income taxes The Company accounts for income taxes in interim periods as required by Accounting Principles Board Opinion No. 28, “Interim Financial Reporting” and as interpreted by FASB Interpretation No. 18, “Accounting for Income Taxes in Interim Periods.”The Company has determined an estimated annual effective tax rate.The rate will be revised, if necessary, as of the end of each successive interim period during the Company’s fiscal year to the Company’s best current estimate.The estimated annual effective tax rate is applied to the year-to-date ordinary income at the end of the interim period. The Company also accounts for income tax using SFAS No. 109 “Accounting for Income Taxes”, which requires the asset and liability approach for financial accounting and reporting for income taxes. Under this approach, deferred income taxes are provided for the estimated future tax effects attributable to temporary differences between financial statement carrying amounts of assets and liabilities and their respective tax bases, and for the expected future tax benefits from loss carry-forwards and provisions, if any.
